Title: To James Madison from Sylvanus Bourne, 20 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 20 July 1805, Amsterdam. “I had the honor to write you fully of late by Captains, King, Allen & Davis on the Subject of the question made me in your favr of May 23 & I feel every confidence that those letters will serve to develope to you a Scene of intriguing & unfustiable practices in a certain quarter that must tend to convince you that the appellation I gave in mine above referred to is in Strict conformity to the truth & that you will no longer doubt that in patronising the other establishment, I have been influenced by upright views & laudable Motives & (however an unpleasant appearance the first complexion of the matter may have Carried) that you will consider me acquitted me of any blame in this transaction & that I shall preserve entire that Confidence which it has been my boast to have deserved. Please turn over leaf.”
          
            Adds in a postscript: “The most displeasing part of the buisness to you must have doubtless appeared in the nature of the propositions I made Mr D as conveying the idea of exclusive buisness myself—but if you will be ⟨so⟩; kind to examine particularly the contents of the letters you will perceive that I had nothing of the sort in view to which I gave any importance or value or indeed any precise or fixed object whatever as the said let⟨ters⟩; refer to 2 or 3 distinct plans of buisness—the fact was that my mind was much embarrassed at the time & I was desirous to effect somethi⟨n⟩;g which might prop up the decaying prospects of my commercial hous⟨e⟩; which shortly after failed & has left me nothing but my Consular income to rely on for the support of my family—you will in all events acquit me of any intentions of conducting my affairs in the manner which i⟨t⟩; appears the house in question has been accustomed to nor will you beleive that had I then the knowlege of those facts that I should never ever made any propositions of buisness to them whatever—I can say no more as before Observed I am free in my Conscience from any improper motives & must abide the result with Composure & fortitude—whatever decision may be made the interests of my Children & family will require that you let me have your reply as soon as possible & I doubt not your indulgence & candor will be exercised towards a truly unfortunate man.”
          
        